       Case 2:18-cv-04040-HB Document 93 Filed 05/05/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMES P. SCANLAN                         :          CIVIL ACTION
                                           :
             v.                            :
                                           :
  AMERICAN AIRLINES GROUP, INC.,           :
  et al.                                   :          NO. 18-4040

                                   ORDER

          AND NOW, this      5th     day of May, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of defendant American Airlines Group

Inc. to dismiss with prejudice Count II of the second amended

complaint under Rule 12(b)(1) of the Federal Rules of Civil

Procedure for lack of subject matter jurisdiction is DENIED.1


                                       BY THE COURT:



                                       /s/ Harvey Bartle III_________
                                                                   J.




1.   American Airlines, Inc. (“AA”) also moved to dismiss Count
II, but it is not a proper party since it has not been sued in
that count. Thus, the motion of AA is DENIED as moot.
